Citation Nr: 0819578	
Decision Date: 06/13/08    Archive Date: 06/18/08

DOCKET NO.  05-28 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for the cause of 
the veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel


INTRODUCTION

The appellant is the surviving spouse of a veteran who served 
on active duty from August 1946 to April 1949.  He passed 
away in July 1996.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a May 2005 rating 
decision of the Manila RO.  In May 2008, the Board granted a 
motion to advance this case on the Board's docket. 

The matter of entitlement to service connection for the cause 
of the veteran's death based on de novo review is being 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if any 
action on her part is required.


FINDING OF FACT

1. The veteran died in July 1996; acute myocardial infarction 
was listed on his death certificate as the underlying cause 
of death, and hypertension was listed as a significant 
condition contributing to death.  

2. An unappealed rating decision in May 2003 denied service 
connection for the cause of the veteran's death essentially 
on the basis that neither myocardial infarction nor 
hypertension was manifested in service or in the first 
postservice year, and that such disabilities were not shown 
to have been related to the veteran's service.  

3. Evidence received since the May 2003 rating decision 
includes evidence not of record at the time of that decision 
that provides new information regarding disability the 
veteran had treated while in service; relates to an 
unestablished fact necessary to substantiate the claim of 
service connection for the cause of the veteran's death; and 
raises a reasonable possibility of substantiating the claim.  
CONCLUSION OF LAW

New and material evidence has been received, and the claim of 
entitlement to service connection for the cause of the 
veteran's death may be reopened. 38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her possession that 
pertains to the claim.  38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Inasmuch as the determination below reopens the claim of 
service connection for the cause of the veteran's death, 
there is no reason to belabor the impact of the VCAA on this 
matter, since any error in notice timing or content is 
harmless.  Accordingly, the Board will address the merits of 
the claim.

B.	Legal Criteria, Factual Background, and Analysis

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered.  38 U.S.C.A. § 7105. However, a claim on 
which there is a final decision may be reopened if new and 
material evidence is submitted.  38 U.S.C.A. § 5108. 

38 C.F.R. § 3.156(a), which defines "new and material 
evidence," was revised, effective for all claims to reopen 
filed on or after August 29, 2001.  The instant claim to 
reopen was filed after that date and the new definition 
applies.  

"New" evidence means existing evidence not previously 
submitted to agency decisionmakers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  38 C.F.R. 
§ 3.156(a).  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310; 
38 C.F.R. § 3.312(a).  In order to constitute the principal 
cause of death, the service-connected disability must be one 
of the immediate or underlying causes of death, or be 
etiologically related to the cause of death.  38 C.F.R. 
§ 3.312(b).  It is not sufficient to show that a service-
connected disability casually shared in producing death; 
rather, it must be shown that there was a causal connection.  
38 C.F.R. § 3.312(c)(1).  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.  If 
hypertension or cardiovascular  is manifested to a 
compensable degree in the first year following the veteran's 
discharge from active duty, it may be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with 
all reasonable doubt to be resolved in favor of the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

A May 2003 rating decision denied the appellant's claim of 
service connection for the cause of the veteran's death based 
on findings that myocardial infarction and hypertension were 
not manifested during service or in the first postservice 
year, and were not shown to have been related to the 
veteran's service.  The appellant did not appeal this 
decision.  Accordingly, it is final.  38 U.S.C.A. § 7105.

Evidence of record in May 2003 included a certification from 
the National Personnel Records Center (NPRC) in St. Louis, 
Missouri, reflecting that the veteran's service medical 
records (SMRs) may have been destroyed in a 1973 fire at that 
facility and are unavailable.  A death certificate documented 
that the veteran passed away on July 18, 1996; acute 
myocardial infarction was listed as the underlying cause of 
death; hypertension was listed as a significant condition 
contributing to his death.

Evidence received since the May 2003 rating decision includes 
an October 2004 medical certification from Dr. R.F.S., 
stating that from 1947 to 1948, the veteran was treated by 
Dr. R.J.S. for neurocirculatory asthenia, symptoms of which 
included, cold, excessive perspiration, cardiac palpitation, 
and being easily fatigued after physical activities.  

The Board finds that the evidence submitted is new and 
material because it was not previously of record and 
considered, and it speaks directly to the issue to be 
decided; specifically, it raises questions as to the nature 
and etiology of the veteran's myocardial infarction and/or 
hypertension.  Specifically, when taken at face value, as is 
required when determining solely whether or not to reopen a 
previously denied claim, it suggests that during the years he 
was in service the veteran may have received treatment for 
disability that was cardiovascular in nature.  The Board 
finds that such evidence relates to an unestablished fact 
necessary to substantiate the claim and raises a reasonable 
possibility of substantiating the claim.  Hence, it is new 
and material, and is sufficient to reopen the claim of 
entitlement to service connection for the cause of the 
veteran's death.  


ORDER

The appeal seeking to reopen a claim of service connection 
for the cause of the veteran's death is granted. 


REMAND

At the outset, it is noteworthy that the NPRC has certified 
that the veteran's SMRs were destroyed in a 1973 fire at that 
facility.  In such circumstances, VA has a well-established 
heightened duty to assist.  O'Hare v. Derwinski, 1 Vet. App. 
365 (1991).

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice for dependency and indemnity compensation 
(DIC) claims must also include: (1) a statement of the 
conditions, if any, for which a veteran was service-connected 
at the time of his death; (2) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a previously service-connected claim; and (3) an explanation 
of the evidence and information required to substantiate a 
DIC claim based on a condition not yet service-connected.  

A February 2005 letter advised the appellant of VA's duties 
to notify and assist in the development of the claim prior to 
the initial adjudication of her claim.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  It explained the 
evidence necessary to substantiate her claim, the evidence VA 
was responsible for providing, the evidence she was 
responsible for providing, and advised her to submit any 
evidence or provide any information she had regarding her 
claim.  Additionally, it instructed the appellant to submit 
evidence showing that there was a casual relationship between 
any death-causing condition and the veteran's active duty 
service.  Such a statement does not, however, comport with 
the requirements under Hupp (which, notably, was decided 
after the RO had completed its actions in the present case).  
Furthermore, the appellant is clearly prejudiced by 
deficiencies in the notice letters provided to date as it is 
clear from her contentions that she is unaware of what is 
needed to substantiate her claims, and what is 
established/not established by the evidence of record.  

In a November 2006 letter, the appellant indicated that she 
wanted to change her claim from one for DIC benefits to a 
claim for nonservice-connected death pension benefits.  It 
appears that she is unaware of the implications of such 
action; consequently, she should be notified of the 
consequences of such change, and it should be clarified 
whether or not she wishes to proceed with the change.  

In her November 2006 letter, the appellant also continued to 
advance arguments that her deceased spouse had qualifying 
service from July 1941 to February 1946, and was a prisoner 
of war from May to September 1942, and that she was therefore 
entitled to death benefits based on an earlier qualifying 
period of service.  The matter of whether the veteran had 
prior recognized active service from July 1941 to February 
1946 was finally adjudicated, has not been reopened, and is 
not before the Board.  The appellant should be notified of 
what is necessary to reopen this matter (if she wishes to do 
so)..  

Regarding the claim of service connection for the cause of 
the veteran's death, based upon the recognized period of 
service (from August 1946 to April 1949), the appellant has 
submitted an October 2004 medical certification from Dr. 
R.F.S., stating that from 1947 to 1948 the veteran was 
treated by Dr. R.J.S. for neurocirculatory asthenia, symptoms 
of which included, cold, excessive perspiration, cardiac 
palpitations, and being easily fatigued after physical 
activities.  In a November 2004 letter the RO advised the 
appellant that such medical certification was previously 
considered.  However, a review of the record did not reveal a 
prior copy of the certification.  While the certification 
discusses possibly pertinent during the veteran's period of 
recognized active service, it is unclear whether it is based 
on review of the veteran's medical records, third person 
accounts, or Dr. R.F.S.'s memory.  The identity of the source 
of the information provided in the statement is critical, as 
it would have bearing on the probative value of the 
statement.

The appellant is advised that governing regulation provides 
that when evidence requested in connection with a claim for 
VA benefits is not furnished within a year after the date of 
request the claim is to be considered abandoned.  38 C.F.R. 
§ 3.158(a).   

The case is REMANDED for the following:

1.  The RO must send the appellant a 
letter providing her the notice required 
in claims for DIC under Hupp v. Nicholson, 
21 Vet. App. 342 (2007), specifically 
including an explanation of the evidence 
and information required to substantiate a 
DIC claim based on any conditions not yet 
service-connected, and advising her that 
the veteran did not have any service 
connected disabilities when he died.  She 
should also be asked to clarify whether 
she seeks to reopen a claim that the 
veteran had a prior recognized period of 
active service and, is so, be provided the 
specific notice required in claims to 
reopen under Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  In addition, she should be 
notified of the distinction between claims 
for DIC benefits and for VA death pension 
benefits, and of the implications of 
withdrawing her claim for DIC in favor of 
a claim for death pension.  It should be 
resolved whether or not she wishes to 
proceed with such action, and her 
claim/appeal should be further processed 
in accordance with her wishes.  

2.  If the appellant either indicates that 
she wishes to proceed with a DIC claim (or 
does not respond to the clarification 
sought above) the RO should ask her to 
identify the provider(s) of all treatment 
or evaluation the veteran received for 
cardiovascular disability during service 
and thereafter, and to provide the 
releases necessary for VA to obtain 
records of all such treatment or 
evaluation.  This should specifically 
include the alleged treatment the veteran 
received from Dr. R.J.S. in 1947/1948, and 
any treatment he received from Dr. R.F.S.  
The RO should secure copies of complete 
clinical records of all such treatment 
from the identified treatment providers.  
If records of the 1947/1948 treatment 
reported by Dr. R.F.S. in the statement 
received in November 2004 are unavailable, 
that physician should be asked to identify 
the source of the information he provides 
(and if he indicates that it is clinical 
records or official documents, copies of 
such should be secured).  

3.  If the results of the development 
ordered above suggest that any further 
development is necessary (e.g., a medical 
advisory opinion as to whether the cause 
of the veteran's death was related to 
disability shown by documentation to have 
been treated while he was in service), the 
RO should arrange for such development.  
The RO should then re-adjudicate this 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and give the 
appellant and her representative the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


